J-S01030-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DOMINGO GARCIA LOPEZ                       :
                                               :
                       Appellant               :   No. 828 MDA 2021

           Appeal from the Judgment of Sentence Entered May 2, 2019
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0001776-2018


BEFORE:      BOWES, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY NICHOLS, J.:                              FILED MARCH 31, 2022

        Appellant Domingo Garcia Lopez appeals from the judgment of sentence

imposed after he pled nolo contendere to attempted homicide.1 Appellant’s

counsel has filed a petition to withdraw and an Anders/Santiago2 brief. We

affirm.

        Briefly, Appellant was charged with one count of attempted homicide

and two counts of aggravated assault after he shot a man multiple times in

April of 2018. See Criminal Compl., 4/1/18; Criminal Information, 6/11/18.

On May 2, 2019, Appellant entered a nolo contendere plea to attempted

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 901(a), 2501(a).

2Anders v. California, 386 U.S. 738 (1967); Commonwealth v. Santiago,
978 A.2d 349 (Pa. 2009).
J-S01030-22



murder.     N.T. Plea/Sentencing Hr’g, 5/2/19, at 7-14.       In exchange, the

Commonwealth agreed to withdraw the remaining charges and recommend a

sentence of ten to twenty years’ imprisonment. After accepting Appellant’s

plea, the trial court imposed the agreed-upon sentence of ten to twenty years’

incarceration. Id. at 20. Appellant did not file a post-sentence motion or a

direct appeal.

        On December 31, 2019, Appellant timely filed a pro se Post Conviction

Relief Act3 (PCRA) petition seeking to reinstate his direct appeal rights nunc

pro tunc. The trial court appointed PCRA counsel to represent Appellant. On

June 10, 2021, the trial court granted Appellant’s petition and reinstated his

appeal rights nunc pro tunc. The trial court then appointed Robert M. Buttner,

Esq. (counsel) to represent Appellant in his direct appeal.

        Appellant subsequently filed a timely notice of appeal and a court-

ordered Pa.R.A.P. 1925(b) statement.4 The trial court issued a Rule 1925(a)

opinion addressing Appellant’s claims.

        On appeal, counsel has filed a petition to withdraw and an accompanying

Anders/Santiago brief asserting that the instant appeal is frivolous.

Counsel’s withdrawal petition indicates that he sent a copy of the
____________________________________________


3   42 Pa.C.S. §§ 9541-9546.

4 Therein, Appellant identified the following issues: (1) whether the trial court
abused its discretion by imposing a sentence without the aid of a pre-sentence
investigation (PSI) report; (2) whether the trial court imposed a manifestly
excessive sentence; and (3) whether the trial court had jurisdiction over
Appellant’s case. See Rule 1925(b) Statement, 7/19/21, at 2 (unpaginated).


                                           -2-
J-S01030-22



Anders/Santiago brief to Appellant.       Counsel also included a copy of the

letter he sent to Appellant advising him of his right to proceed pro se or with

new, privately retained counsel. Appellant has not filed a pro se response or

a counseled brief with new counsel.

      Counsel’s Anders/Santiago brief identifies the following issue:

      Did the trial court err or abuse its discretion by imposing a
      manifestly excessive sentence of 10 years to 20 years
      incarceration?

Anders/Santiago Brief at 2.

      “When faced with a purported Anders brief, this Court may not review

the merits of any possible underlying issues without first examining counsel’s

request to withdraw.” Commonwealth v. Wimbush, 951 A.2d 379, 382 (Pa.

Super. 2008) (citation omitted).      Counsel must comply with the technical

requirements for petitioning to withdraw by (1) filing a petition for leave to

withdraw stating that, after making a conscientious examination of the record,

counsel has determined that the appeal would be frivolous; (2) providing a

copy of the brief to the appellant; and (3) advising the appellant that he has

the right to retain private counsel, proceed pro se, or raise additional

arguments that the appellant considers worthy of the court’s attention. See

Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa. Super. 2007) (en

banc).

      Additionally, counsel must file a brief that meets the requirements

established by the Pennsylvania Supreme Court in Santiago, namely:



                                      -3-
J-S01030-22


         (1) provide a summary of the procedural history and facts, with
         citations to the record; (2) refer to anything in the record that
         counsel believes arguably supports the appeal; (3) set forth
         counsel’s conclusion that the appeal is frivolous; and (4) state
         counsel’s reasons for concluding that the appeal is frivolous.
         Counsel should articulate the relevant facts of record, controlling
         case law, and/or statutes on point that have led to the conclusion
         that the appeal is frivolous.

Santiago, 978 A.2d at 361.

         Only after determining that counsel has satisfied these technical

requirements, may this Court “conduct an independent review of the record

to discern if there are any additional, non-frivolous issues overlooked by

counsel.” Commonwealth v. Da. Flowers, 113 A.3d 1246, 1250 (Pa. Super.

2015) (citations and footnote omitted); accord Commonwealth v. Yorgey,

188 A.3d 1190, 1197 (Pa. Super. 2018) (en banc).

         Here, counsel has complied with the procedures for seeking withdrawal

by filing a petition to withdraw, sending Appellant a letter explaining his

appellate rights, and supplying Appellant with a copy of the Anders/Santiago

brief.       See   Goodwin,     928    A.2d   at   290.     Moreover,   counsel’s

Anders/Santiago brief complies with the requirements of Santiago.

Counsel includes a summary of the relevant factual and procedural history,

refers to the portions of the record that could arguably support Appellant’s

claims, and sets forth the conclusion that the appeal is frivolous. Accordingly,

we conclude that counsel has met the technical requirements of Anders and

Santiago, and we will proceed to address the issues raised in counsel’s

Anders/Santiago brief.


                                        -4-
J-S01030-22



                     Discretionary Aspects of Sentence

      Counsel’s Anders/Santiago brief raises Appellant’s claim that the trial

court imposed an excessive sentence.            Anders/Santiago Brief at 6.

Specifically, Appellant asserts that he is entitled to “a modified sentence below

the 10 year minimum imposed” because he “took responsibility for the conduct

for which he was charged” and he “expressed his remorse to the victim at the

time of his sentencing hearing.”        Id.   However, counsel explains that

Appellant’s claim is waived because he did not preserve a discretionary

sentencing claim at the sentencing hearing or in a post-sentence motion. Id.

at 18. Further, counsel notes that because Appellant entered a negotiated

plea agreement with an agreed-upon sentence, he is not entitled to raise a

discretionary sentencing claim. Id. Finally, counsel notes that, although the

trial court did not order a PSI report, Appellant did not object to the absence

of a PSI report at sentencing and, in any event, pled guilty in exchange for a

specific sentence.   Id. at 15.     Therefore, counsel states that any claim

challenging the discretionary aspects of Appellant’s sentence is frivolous.

      Initially, we note that “[i]n terms of its effect upon a case, a plea of nolo

contendere is treated the same as a guilty plea.” Commonwealth v. Lewis,

791 A.2d 1227, 1230 (Pa. Super. 2002) (citations omitted). “Generally, a plea

of guilty amounts to a waiver of all defects and defenses except those

concerning the jurisdiction of the court, the legality of the sentence, and the

validity of the guilty plea.” Commonwealth v. Morrison, 173 A.3d 286, 290

(Pa. Super. 2017) (citation omitted).

                                      -5-
J-S01030-22



     “A challenge to an alleged excessive sentence is a challenge to the

discretionary aspects of a sentence.” Commonwealth v. Ahmad, 961 A.2d

884, 886 (Pa. Super. 2008) (citation omitted). Likewise, “a claim that the

court erred in failing to order a PSI report raises a discretionary aspect of

sentencing of which a defendant’s right to appellate review is exceptionally

limited.” Commonwealth v. Dw. Flowers, 950 A.2d 330, 331 (Pa. Super.

2008) (citation omitted).

     It is well settled that a defendant “who pleads guilty and receives a

negotiated sentence may not then seek discretionary review of that sentence.”

Commonwealth v. O’Malley, 957 A.2d 1265, 1267 (Pa. Super. 2008)

(citation omitted). This Court has explained that when

     the plea agreement contains a negotiated sentence which is
     accepted and imposed by the sentencing court, there is no
     authority to permit a challenge to the discretionary aspects of that
     sentence. If either party to a negotiated plea agreement believed
     the other side could, at any time following entry of sentence,
     approach the judge and have the sentence unilaterally altered,
     neither the Commonwealth nor any defendant would be willing to
     enter into such an agreement. Permitting a discretionary appeal
     following the entry of a negotiated plea would undermine the
     designs and goals of plea bargaining, and would make a sham of
     the negotiated plea process[.]

Morrison, 173 A.3d at 290 (citation omitted).

     Here, Appellant entered a nolo contendere plea in exchange for a

specific sentence.   At sentencing, the trial court imposed the agreed-upon

term of ten to twenty years’ incarceration.      Therefore, Appellant cannot

challenge the discretionary aspects of that sentence on appeal.       See id;


                                    -6-
J-S01030-22



O’Malley, 957 A.2d at 1267.                Accordingly, we agree with counsel’s

assessment that any challenge to the discretionary aspects of Appellant’s

sentence is frivolous.

                                      Plea Issues

       Although not included in the statement of questions,5 counsel’s

Anders/Santiago brief also identifies three potential issues concerning

Appellant’s nolo contendere           plea.      Anders/Santiago Brief at 8-10.

Specifically, counsel discusses the trial court’s jurisdiction, the legality of

Appellant’s sentence, and the validity of Appellant’s plea. Id. We address

each issue separately.

       First, with respect to jurisdiction, counsel notes that because there is no

dispute that the incident occurred in Luzerne County, the trial court had

jurisdiction over Appellant’s case. Id. at 8. Specifically, counsel refers to

Appellant’s plea colloquy, at which time the Commonwealth stated that the

crime occurred in West Hazleton Borough, Luzerne County. Id. (citing N.T.

Plea/Sentencing Hr’g at 11, 14).

       A guilty plea “constitutes a waiver of jurisdiction over the person of the

defendant.”     Commonwealth v. Little, 314 A.2d 270, 272 (Pa. 1974).

However, subject matter jurisdiction cannot be waived.         Id. at 272-73. A

challenge to a court’s subject matter jurisdiction is a question of law and,
____________________________________________


5 We note that although counsel did not include these issues in the statement
of questions, it does not preclude review, as we would have nonetheless
addressed these issues when conducting our independent review of the
record. See Da. Flowers, 113 A.3d at 1250.

                                           -7-
J-S01030-22



therefore, our standard of review is de novo. Commonwealth v. Jones, 929

A.2d 205, 211 (Pa. 2007). There are two requirements for subject matter

jurisdiction as it relates to criminal defendants: 1) the competency of the court

to hear the case; and 2) the provision of specific and formal notice to the

defendant of the crimes charged. Id. at 210 (citation omitted).

      Here, the Luzerne County Court of Common Pleas, Criminal Division,

was competent to hear Appellant’s case, which involved violations of the

Pennsylvania     Crimes    Code     occurring   in   Luzerne   County.      See

Commonwealth v. Kohler, 811 A.2d 1046, 1050 (Pa. Super. 2002) (holding

that a county court of common pleas has jurisdiction over offenses that take

place within its borders). Further, the record reflects that Appellant received

specific and formal notice of the charges when the Commonwealth filed the

criminal complaint and criminal information and again when Appellant

participated in the plea colloquy.     See Criminal Compl., 4/1/18; Criminal

Information, 6/11/18; N.T. Plea/Sentencing Hr’g at 7-14. Finally, Appellant

specifically acknowledged that he committed the crimes in West Hazleton

Borough, Luzerne County. See N.T. Plea/Sentencing Hr’g at 11. Therefore,

the trial court had jurisdiction over Appellant’s case, and Appellant is not

entitled to relief on this claim.

      Counsel also identifies a claim relating to the legality of Appellant’s

sentence. Anders/Santiago Brief at 8. However, counsel explains that the

trial court imposed a ten-to-twenty-year sentence that did not exceed the

forty-year statutory maximum for attempted homicide. Id. at 9. Additionally,

                                       -8-
J-S01030-22



counsel notes that Appellant’s sentence was consistent with the negotiated

plea agreement. Id. at 9.

      “If no statutory authorization exists for a particular sentence, that

sentence is illegal and subject to correction.” Commonwealth v. Infante,

63 A.3d 358, 363 (Pa. Super. 2013) (citations omitted). Issues relating to the

legality of a sentence are questions of law. Commonwealth v. Diamond,

945 A.2d 252, 256 (Pa. Super. 2008). Therefore, our “standard of review

over such questions is de novo and our scope of review is plenary.”       Id.

(citation omitted).

      Section 1102 of the Pennsylvania Crimes Code provides, in relevant

part, as follows:

         Notwithstanding section 1103(1) (relating to sentence of
         imprisonment for felony), a person who has been convicted
         of attempt, solicitation or conspiracy to commit murder,
         murder of an unborn child or murder of a law enforcement
         officer where serious bodily injury results may be sentenced
         to a term of imprisonment which shall be fixed by the court
         at not more than 40 years. . . .

18 Pa.C.S. § 1102(c).

      Here, Appellant pled nolo contendere to one count of attempted

homicide, which carried a maximum sentence of forty years’ imprisonment.

See N.T. Plea/Sentencing Hr’g at 3; see also 18 Pa.C.S. § 1102(c). The trial

court sentenced Appellant to a term of ten to twenty years’ imprisonment,

which was consistent with the plea agreement. See id. at 20. Appellant’s

sentence does not exceed the statutory maximum. See 18 Pa.C.S. § 1102(c).



                                    -9-
J-S01030-22



Therefore, the sentencing court had statutory authority to impose Appellant’s

sentence, and Appellant is not entitled to relief on this claim. See Infante,

63 A.3d at 363.

        Finally, counsel discusses the validity of Appellant’s nolo contendere

plea.    Anders/Santiago Brief at 9.      Counsel notes that Appellant did not

object to his plea during the plea hearing, he did not seek to withdraw his plea

at sentencing, and he did not challenge the colloquy or the plea in a motion

to reconsider or modify his sentence. Id. As such, counsel concludes that

Appellant has waived any claims concerning the validity of his plea. Id. at 9-

10.

        A guilty plea is valid if it is knowingly, voluntarily, and intelligently

entered. Commonwealth v. Pollard, 832 A.2d 517, 522 (Pa. Super. 2003).

To preserve a challenge to the validity of a plea, a defendant must either

object during the colloquy, or raise the issue at the plea hearing, sentencing

hearing, or in a post-sentence motion.           Commonwealth v. Monjaras–

Amaya, 163 A.3d 466, 468-69 (Pa. Super. 2017).

        Here, the record confirms that Appellant did not challenge his plea at

the plea/sentencing hearing or in a post-sentence motion.           Therefore, we

agree    with   counsel’s   assessment    that    Appellant’s   claim   is   waived.

Accordingly, this issue is frivolous. See Commonwealth v. Tukhi, 149 A.3d

881, 888 (Pa. Super. 2016) (stating that “[a]n issue that is waived is frivolous”

(citation omitted)).




                                      - 10 -
J-S01030-22



     Based on our review of the record, we agree with trial counsel’s

assessment that the issues discussed in the Anders/Santiago brief are

frivolous. Moreover, our independent review of the record does not reveal

any additional, non-frivolous issues preserved in this appeal.      See Da.

Flowers, 113 A.3d at 1250.     Accordingly, we grant counsel’s petition to

withdraw and affirm the judgment of sentence.

     Judgment of sentence affirmed. Petition to withdraw granted.

     Judge Colins joins the memorandum.

     Judge Bowes concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/31/2022




                                  - 11 -